
	

115 S953 IS: White House Visitor Logs Transparency Act of 2017
U.S. Senate
2017-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 953
		IN THE SENATE OF THE UNITED STATES
		
			April 26, 2017
			Mr. Heinrich introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To require the United States Secret Service to make certain White House visitor logs available to
			 the public, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the White House Visitor Logs Transparency Act of 2017.
 2.Disclosure of White House visitor logsSection 3056 of title 18, United States Code, is amended by adding at the end the following:  (h)(1)Notwithstanding section 552 of title 5 and except as provided in paragraph (2), the following records created or maintained by the United States Secret Service in carrying out the authority granted under this section and section 3056A shall be made available to the public upon request:
 (A)The name of each covered visitor to the White House. (B)The date and time each covered visitor entered and left the White House.
 (C)The name of each individual in the White House, including the President if applicable, with whom each covered visitor met.
 (2)The following records created or maintained by the United States Secret Service shall not be disclosed to the public under paragraph (1) or under section 552 of title 5:
 (A)Information relating to an individual whose visit to the White House was as a guest of the President or his family and entirely personal in nature.
 (B)Information that, if disclosed to the public, would cause a threat to national security interests. (C)Time-sensitive information concerning particularly sensitive meetings.
 (3)If a request for disclosure of information is made under this subsection and the Director of the United States Secret Service determines the requested information is prohibited from being disclosed under paragraph (2), the Director of the United States Secret Service shall make available to the public the reason for such determination.
 (4)Not later than 30 days after the date on which a request for disclosure is made under this subsection, the Director of the United States Secret Service shall—
 (A)make the requested information available; or (B)in the case of a determination described in paragraph (3), make the reason for such determination available.
 (5)In this subsection, the term covered visitor means an individual who— (A)visits the White House for the purpose of conducting business; and
 (B)during the visit described in subparagraph (A) meets with the President or an employee of the Executive Office of the President..
		
